ACCEPTED
                                                                      04-15-00272-CV
                                                          FOURTH COURT OF APPEALS
                                                               SAN ANTONIO, TEXAS
                                                                8/27/2015 11:24:14 AM
                                                                       KEITH HOTTLE
                                                                               CLERK

              NO. 04-15-00272-CV

                                                     FILED IN
                                              4th COURT OF APPEALS
        IN THE FOURTH COURT OF APPEALS         SAN ANTONIO, TEXAS
              SAN ANTONIO, TEXAS              8/27/2015 11:24:14 AM
                                                  KEITH E. HOTTLE
                                                       Clerk

               KYU IM ROBINSON,
                 APPELLANT,

                       V.

       JESS L. MAYFIELD, TRUSTEE, ET AL.,
                  APPELLEES


ON APPEAL FROM THE 131ST JUDICIAL DISTRICT COURT
             BEXAR COUNTY, TEXAS
     HON. RENEE A. YANTA, JUDGE PRESIDING


    MOTION FOR LEAVE TO WITHDRAW
  AS COUNSEL OF RECORD FOR APPELLEES


                            RICHIE & GUERINGER, P.C.

                            GAY GUERINGER
                            State Bar No. 08571400
                            KATHERINE J. WALTERS
                            State Bar No. 00785174
                            112 East Pecan Street, Suite 1420
                            San Antonio, Texas 78205
                            Telephone: 210-220-1080
                            Facsimile: 210-220-1088
                            Email: ggueringer@rg-sanantonio.com
                            Email: kwalters@rg-austin.com
                            ATTORNEYS FOR APPELLEES
                             NO. 04-15-00272-CV


                       IN THE FOURTH COURT OF APPEALS
                             SAN ANTONIO, TEXAS


                               KYU IM ROBINSON,
                                 APPELLANT,

                                       V.

                      JESS L. MAYFIELD, TRUSTEE, ET AL.,
                                 APPELLEES


              ON APPEAL FROM THE 131ST JUDICIAL DISTRICT COURT
                           BEXAR COUNTY, TEXAS
                   HON. RENEE A. YANTA, JUDGE PRESIDING


                 MOTION FOR LEAVE TO WITHDRAW
               AS COUNSEL OF RECORD FOR APPELLEES


TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 6.5, Appellees’ Counsel,

Richie & Gueringer, P.C., files this their Motion for Leave to Withdraw As

Counsel of Record for Appellees, William P. Riddick, Individually, and sued as

Trustee of the Wm. P. Riddick – 76 Trust.

      Richie & Gueringer, P.C. has been representing Appellees in this appeal.

Good cause exists for withdrawal of Movant as counsel in that this firm is unable



                                        1
to effectively communicate with Appellees in a manner consistent with good

attorney-client relations.   We respectfully request this court to issue an order

permitting its withdrawal from representation of Appellees.

      Current Deadlines. As of the date of this filing, the only deadline pending in

this appeal is that of the deadline for filing Appellees’ Brief, which is due on or

before September 21, 2015.

      Appellees’ Contact Information:

      Mr. William P. Riddick
      P.O. Box 12430
      San Antonio, Texas 78212
      Telephone: 210-264-4265
      Email: viejoriddick@gmail.com

      Beneficiaries under the Wm P. Riddick – 76 Trusts, Cynthia Riddick
      Marmolejo 76 Trust, Patricia Swann Riddick 76 Trust, William McDonald
      Riddick 76 Trust, and Warren Pretlow Riddick 76 Trust
      P.O. Box 12430
      San Antonio, Texas 78212
             Ms. Cynthia Riddick Marmolejo
             Telephone: 210-363-2379
             Email: cmarmolejo@satx.rr.com
             Ms. Patricia Swann Riddick
             Telephone: 512-784-8422
             Email: nathantica@gmail.com
             Mr. William McDonald Riddick
             Telephone: 210-415-9778
             Email: mac@riddick-rental-properties.com
             Mr. Warren Pretlow Riddick
             Telephone: 214-870-4457
             Email: priddick@criteriondp.com




                                         2
      A copy of this motion has been delivered to Appellees and Appellees have

been notified in writing of their right to object to this motion. One beneficiary has

indicated an objection to this motion.

      For these reasons, Appellants’ Counsel, Richie & Gueringer, P.C. hereby

requests the Court to grant its Motion for Leave to Withdraw as Counsel of Record

for Appellants.

                      CERTIFICATE OF CONFERENCE

      Counsel for Appellees has conferred with counsel for Appellant on this

motion and Appellant’s counsel is not opposed to Richie & Gueringer, P.C.’s

Motion to Withdraw as Counsel of Record.

                                         RICHIE & GUERINGER, P.C.


                                         By:   /s/ Gay Gueringer
                                               GAY GUERINGER
                                               State Bar No. 08571400
                                               KATHERINE J. WALTERS
                                               State Bar No. 00785174
                                             112 East Pecan Street, Suite 1420
                                             San Antonio, Texas 78205
                                             Telephone: 210-220-1080
                                             Facsimile: 210-220-1088
                                             Email: ggueringer@rg-sanantonio.com
                                             Email: kwalters@rg-austin.com
                                         ATTORNEYS FOR APPELLEES




                                           3
                          CERTIFICATE OF SERVICE

      The undersigned counsel hereby certifies that a copy of the foregoing was served

in compliance with Texas Rule of Appellate Procedure 6.5 and 9.5 on August 27th 2015,

as follows:

      Sent via Electronic Service and Facsimile to Appellant’s Counsel:

              Ms. JoAnn Storey
              JoAnn Storey, P.C.
              1005 Heights Boulevard
              Houston, Texas 77008


              Sent Via Email to Appellees:

              Mr. William P. Riddick
              P.O. Box 12430
              San Antonio, Texas 78212
              Email: viejoriddick@gmail.com

              Beneficiaries under the Wm P. Riddick – 76 Trusts, Cynthia Riddick
              Marmolejo 76 Trust, Patricia Swann Riddick 76 Trust, William
              McDonald Riddick 76 Trust, and Warren Pretlow Riddick 76 Trust
              P.O. Box 12430
              San Antonio, Texas 78212
              Ms. Cynthia Riddick Marmolejo
                    Email: cmarmolejo@satx.rr.com
              Ms. Patricia Swann Riddick
                    Email: nathantica@gmail.com
              Mr. William McDonald Riddick
                    Email: mac@riddick-rental-properties.com
              Mr. Warren Pretlow Riddick
                    Email: priddick@criteriondp.com



                                            /s/ Gay Gueringer
                                       Gay Gueringer


                                          4